Citation Nr: 0019345	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  99-00 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1945 to March 
1946.  The appellant is the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board or 
BVA) from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The Board notes that the appellant's September 1998 claim 
referenced accrued benefits, as did her January 1999 
substantive appeal.  A claim for accrued benefits has not 
been developed or adjudicated and that matter is referred to 
the RO for appropriate action.   


FINDINGS OF FACT

1.  An unappealed March 1970 RO decision denied service 
connection for the cause of the veteran's death.

2.  Evidence received subsequent to the March 1970 rating 
decision is not, by itself or in connection with evidence 
already of record, so significant that it must be considered 
in order to fairly decide the merits of the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.    



CONCLUSIONS OF LAW

1.  The March 1970 rating decision which denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 
20.1103 (1999).

2.  New and material evidence has not been received since the 
March 1970 rating decision, and the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death has not been reopened.  38 U.S.C.A. § 5108 
(West 1991), 38 C.F.R. § 3.156 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for cause 
of death. 

The RO initially denied a claim for service connection for 
cause of death in March 1970 on the basis that the veteran's 
service-connected disability did not either directly, or 
indirectly, contribute to his death.  The appellant failed to 
appeal that determination which is final.  38 U.S.C.A. 
§ 7105(c).  

The appellant has requested that her claim for service 
connection for cause of death be reopened.  In an October 
1998 rating decision, the RO continued the denial of service 
connection for cause of death finding that new and material 
evidence had not been submitted to reopen the claim.  The 
Board notes that the statement of the case issued to the 
appellant in November 1998 recited the law according to the 
previous caselaw.  However, although the RO did not consider 
the appellant's request to reopen her claim under the current 
caselaw, the RO did cite the appropriate regulation and the 
Board finds that there has been no prejudice to the appellant 
that would warrant a remand pursuant to Bernard v. Brown, 4 
Vet. App. 384 (1993).  That is, to return the case to the RO 
to cure a deficiency in the statement of the case would not 
result in a determination favorable to her, nor change the 
current analysis as provided by the Board.  See Winters 12 
Vet. App. 203 (1999); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 
57 Fed.Reg. 49,747 (1992).  The Board concludes, therefore, 
that the appellant's procedural rights have not been abridged 
by this omission and will proceed accordingly with appellate 
review.  See Bernard v Brown, 4 Vet. App. at 393. 

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-206 
(1999); and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  
The first step is to determine whether new and material 
evidence has been presented pursuant to 38 C.F.R. § 3.156(a).  
If so, there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

At the time of the RO's March 1970 rating decision, the 
evidence of record included the veteran's service medical 
records, August 1946 and March 1968 VA examination reports, a 
January 1968 private physician's report, and the veteran's 
death certificate dated in January 1970.  The service medical 
records showed hospitalization and treatment for arthritis 
since January 1946, affecting the veteran's knees, hips, 
wrists, and ankles.  In March 1946, the veteran was diagnosed 
with arthritis, rheumatoid, multiple joints, chronic, 
moderate, initially manifested in civilian life.  The Medical 
Board recommended discharge due to the veteran's rheumatoid 
arthritis.  In April 1946, the veteran was granted service 
connection for rheumatoid arthritis.  At the time of his 
death in January 1970, the rheumatoid arthritis was his only 
service-connected disability.  The veteran's death 
certificate identified a pulmonary embolism as the immediate 
cause of death which was due to arteriosclerotic heart 
disease with coronary insufficiency which had its onset 6 
months prior to death.  The death certificate indicated that 
an autopsy was performed and that the findings were 
considered in determining the veteran's cause of death.    

The evidence associated with the claims subsequent to the 
March 1970 rating decision includes the veteran's January 
1970 autopsy report, excerpts from Mosby's Medical Dictionary 
(3d edition) and several excerpts from online internet 
sources for health information including the Merck Manual, 
the University of Iowa Family Practice Handbook, the 
University of Calgary, and the Mayo Health Clinic.  All of 
the excerpts related to the diagnosis and treatment of 
rheumatoid arthritis and related conditions.  The appellant 
also submitted a statement relating her personal observations 
of the veteran's disability and her contentions that his 
service-connected disability caused or contributed to his 
death.  

In reviewing all of the evidence of record in conjunction 
with the appellant's claim, the Board finds that the items of 
newly received evidence are essentially cumulative as to the 
matters they address or provide no nexus to link the 
veteran's service-connected rheumatoid arthritis to his death 
from a pulmonary embolism.  Notwithstanding that the January 
1970 autopsy report is "new" in that it had not been 
previously considered, it is cumulative in that it simply 
confirms that the veteran suffered from rheumatoid arthritis 
of multiple joints, and that his death was from the 
conditions listed on the death certificate.  Moreover, it is 
redundant in that the death certificate identified the 
autopsy report as the basis for the cause of death.   

With regard to the excerpt from Mosby's and the internet 
excerpts, all of the information is "new, " however it is 
not material as it refers to the diagnosis, treatment, and 
possible etiologies for rheumatoid arthritis without any 
indication of a link between rheumatoid arthritis and 
pulmonary emboli or arteriosclerotic heart disease.  As such, 
the newly received medical evidence is not in any manner so 
significant that it must be considered to fairly decide the 
veteran's claim.  

The appellant's statements essentially reiterate what has 
been her contention all along, that her husband's service-
connected rheumatoid arthritis contributed to his death from 
a pulmonary embolus caused by arteriosclerotic heart disease 
and coronary insufficiency.  Her statements are cumulative 
and not new and material.  

Accordingly the Board finds that there is no evidence 
submitted with respect to the appellant's claim, which by 
itself, or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  Thus, it follows that the 
claim for service connection for heart disability has not 
been reopened.  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims for service connection.  See Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995). 


ORDER

Having failed to submit new and material evidence to reopen 
the claim for entitlement to service connection for cause of 
the veteran's death, the appeal is denied. 


		
	K. J. Loring
	Acting Member, Board of Veterans' Appeals
 
	

 

